                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

KEIRON KENNETH HOLMES,           )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV419-135
                                 )
STG SHEAROUSE, et al.,           )
                                 )
     Defendants.                 )

                                ORDER

     On July 17, 2019, the Court recommended the dismissal of

Plaintiff’s complaint for failure to comply with a Court order and return

his Prisoner Trust Fund Account Statement and Consent to Collection

of Fees forms. Doc. 6. Plaintiff has now returned those documents.

Accordingly, the Court VACATES its prior recommendation.

     Plaintiff also requests the opportunity to amend his complaint.

Doc. 4.   A party may amend a pleading once as a matter of course

within 21 days after serving it. Fed. R. Civ. Pro. 15(a)(1)(A). Because

plaintiff’s complaint has not yet been served, this time has not expired.

Accordingly, the Court GRANTS plaintiff’s motion to amend. Plaintiff

shall have 30 days from the date of this order to file an amended

complaint with the Court. Plaintiff’s new complaint will supersede his
current complaint; thus, he should not reference or seek to incorporate

by reference in his original complaint.1 The Court will screen plaintiff’s

complaint in a separate order.

     SO ORDERED, this 29th day of July, 2019.



                                  ______________________________
                                  _ ___
                                      ____
                                         _______
                                               ____
                                                  _____
                                                      ____
                                  CHR
                                    RISTO
                                        OP HER L. RAY
                                   HRISTOPHER
                                          PH
                                  UNITED STATESS MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




1
  The Clerk of Court is DIRECTED to provide a blank Prisoner Complaint Form
along with a copy of this Order.
                                    2
